This application is in condition for allowance except for the following formal matters: 
The objection to the specification (see below).

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	No current limitation is interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis for the claim 1 terms: “first silicon tetrachloride flow rate” (lines 5-6), ‘first density’ line 14, “second silicon tetrachloride flow rate” (lines 19-20), and “second density” (line 25). 


37 CFR 1.75(d)(1) states:  The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. 

As stated in the MPEP at 2111:
The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:

The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).



Applicant is reminded of 37 CFR 1.121 (e):

(e) Disclosure consistency. The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
	


Response to Arguments
Applicant's arguments filed in the Brief of 11/19/2020 have been fully considered but they are not persuasive.
It is asserted that the specification has antecedent basis for “first silicon tetrachloride flow rate”.  This is not persuasive because there is no indication as to where (e.g. page and line number) there is antecedent basis.  
It is also argued that there is antecedent basis for the broader term ‘glass raw material flow rate’.  This is not persuasive because the terms are not interchangeable.  The claims are not directed to broadly-disclosed invention. The antecedent basis for the broader term is not antecedent basis for the claim term.  Furthermore Applicant points to the ‘raw material flow rate of the intermediate cladding deposition burner of [0017] and [0011].  This flow rate is a flow rate of a cladding burner while the ‘first silicon tetrachloride flow rate’ is a feature of the core burner.  
It is argued that there is antecedent basis for the ‘first density” of claim 1, line 14.    Applicant points to [0015], [0017], [0019] and [0020].  This is not persuasive because none of these paragraphs mentions the ‘first density’.  Applicant also argues that one would understand from these paragraphs that there is support for a soot of a core having a first density.  This is not persuasive because it is unclear why one would understand which of these densities is the ‘first density’.  Claim 1, line 27 states that the second density is less than the first density.  None of the densities of [0015], [0017], [0019] and [0020] appear to be describe as having a density greater than the second density or otherwise indicated as being the ‘first density’ being claimed. 
It is urged that there is antecedent basis for the term ‘second silicon tetrachloride flow rate’.  However the argument do not point to where in the specification the term ‘second silicon tetrachloride flow rate’ is used.  The arguments point to locations where the term ‘glass raw material flow rate’ is used (e.g. [0008],  [0009], [0011], [0014], [0017]-[0021], [0024]-[0027]); this is not persuasive because none of these flow rates is disclosed as being the ‘second silicon tetrachloride flow rate’ that is supplied to the cladding burner to create soot having a second density which is lower than the first density.  
It is also argued that there is antecedent basis for the claimed ‘second density’ of the cladding at [0015], [0017], [0019] and, [0020].  This is not persuasive because there is nothing indicating that any/all of these paragraphs are discussing the ‘second density’ as presently claimed.  Whereas [0017] explains that the density of the intermediate cladding is lowered to allow gas to ‘easily escape upward’ there is nothing indicated it was lowered to be less than the first density.  For example the [0017] intermediate cladding could have its density lowered to be the same as the density of the core.  


Conclusion
Whereas it is Office policy to suggest appropriate amendments to put applications in condition for allowance when no prior art rejection is proper, presently it is unclear which disclosed flow rates and densities correspond to those being claimed, specifically those which will result in a second density lower than the first.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741